DETAILED ACTION
Applicant's amendments and remarks, filed 10/12/21, are fully acknowledged by the Examiner. Currently, claims 1-20 are pending.  The following is a complete response to the 10/12/21 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-8, 12-17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hassett (US 2007/0032787).
Regarding claim 1, Hassett teaches an apparatus for applying ablation therapy to a tissue region, the apparatus comprising: a catheter having an elongate body extending between a proximal end and a distal end (catheter with elongate body 12 from a proximal to distal end as in at least Fig. 2a); a balloon structure arranged near the distal end (balloon structure with 20 and 22), the balloon structure comprising a first portion having a first permeability and a second portion having a second permeability 
a first electrode arranged on or within the balloon structure and configured to transmit or receive a current (electrode 30 as in par. [0067] for RF energy), wherein the current is transmitted or received through the second portion of the balloon structure via a liquid permeating the second portion, wherein the liquid cannot permeate the first portion (liquid through 26 as in par. [0058] enters outer balloon but not inner balloon).
Regarding claim 2, Hassett teaches the liquid is saline (par. [0058]).
Regarding claim 4, Hassett teaches the second portion having a strip shape extending circumferentially around the balloon structure (balloon openings in a strip shape as lines as in par. [0065]).
Regarding claim 5, Hassett teaches the balloon structure having a third portion with a third permeability (portion of outer balloon 20 proximal to inner balloon 22), the first portion disposed between the second and third portions and the third permeability differing from the first permeability (22 between both halves of 20, and proximal portion of 20 with a different permeability than 20 given 20 has holes 28).
Regarding claim 6, Hassett teaches the second permeability being substantially the same as the third permeability (20 at a distal end proximal end both with holes 28).
Regarding claim 7, Hassett teaches the first, second and third portions being arranged along an external surface of the balloon structure (20 at a distal and proximal portion, and a middle portion with 20 and 22 overlapping).
Regarding claim 8, Hassett teaches the second portion having a strip shape extending circumferentially around the balloon structure (pores 28 around the second portion in a circumferential 
Regarding claim 12, Hassett teaches a second electrode arranged on the distal end of the catheter (130 at a distal end), the second electrode configured to: receive the transmitted current of the first electrode or transmit the current received by the first electrode (par. [0067]).
Regarding claim 13, Hassett teaches wherein a current is transmitted through the third portion of the balloon structure via a liquid permeating the third portion (par. [0067] via conductive media).
Regarding claim 14, Hassett teaches the balloon structure having a first chamber in fluid communication with the second portion and the balloon structure having a second chamber in communication with the third portion (second and third portions of 20 have fluid chambers within the balloon), wherein the first and second chambers are in fluid isolation of one another (distal and proximal portions of 20 are separated by inner balloon 22).
Regarding claim 15, Hassett teaches a second electrode arranged within the second chamber (30 within the second chamber).
Regarding claim 16, Hassett teaches an apparatus for applying ablation therapy to a tissue region, the apparatus comprising:
a catheter having an elongate body extending between a proximal end and a distal end (catheter with elongate body 12 from a proximal to distal end as in at least Fig. 2a);
a balloon structure arranged near the distal end (balloon structure with 20 and 22), the balloon structure comprising: a first portion having a first permeability (22 with a first permeability); a second portion having a second permeability (portion of 20 distal to 22), a third portion having a third permeability (portion of 20 proximal to 22), a first chamber in fluid communication with the second 
Regarding claim 17, Hassett teaches the liquid is saline (par. [0058)).
Regarding claim 19, Hassett teaches the second portion having a strip shape extending circumferentially around the balloon structure (pores 28 around the second portion in a circumferential line as in par. [0065]) and the third portion having a strip shape extending circumferentially around the balloon structure (pores 28 around the third portion in a circumferential line as in par. [0065]), wherein the second and third portions have different axial positions along the balloon structure (distal portion of 20 is axially distal to the proximal portion of 20). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hassett in view of Wang (US 2016/0310200).
Regarding claim 3, Hassett teaches the second permeability due to the second portion having pores when the balloon structure is in an expanded configuration (pores 28), but is silent regarding the pores being approximately 1-10 millimeters.
However, Wang teaches pores of a balloon for delivering a chemical agent with a diameter in the range of up to 1 mm (par. [0091] hole size of 1 mm).
It would have been obvious to one of ordinary skill in the art to modify Hassett such that the pore size is 1 mm. This would be a size that is capable of delivering liquid to target tissue, as taught by Wang.
Regarding claim 18, Hassett teaches the second permeability being due to the second portion having pores (pores 28) when the balloon structure is in an expanded configuration and the third permeability being due to the third portion having pores when the balloon structure is in an expanded configuration (pores 28), but is silent regarding the pores being approximately 1-10 millimeters. However, Wang teaches pores of a balloon for delivering a chemical agent with a diameter in the range of up to 1 mm (par. [0091] hole size of 1 mm).
It would have been obvious to one of ordinary skill in the art to modify Hassett such that the pore size is 1 mm. This would be a size that is capable of delivering liquid to target tissue, as taught by Wang.
Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hassett in view of Willard (US 2015/0018817).
Regarding claim 9, Hassett teaches the second and third portions being arranged along an external surface of the balloon structure (20 proximal and distal to 22 are on the outside of the balloon structure), but silent regarding the second and third portions having a quadrilateral shape.
However, Willard teaches holes of a balloon may take many shapes, such as squares or rectangles (par. [0035]).
It would have been obvious to one of ordinary skill in the art to modify Hassett such that the pores are square or rectangular shaped, as a shape that would allow for delivery of fluid such as saline.
Allowable Subject Matter
Claims 10-11 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-11 and 20 are objected to for the reasons given in the non-final rejection dated 7/23/21.
Response to Arguments
Applicant's arguments filed 10/12/21 have been fully considered but they are not persuasive. Applicant argues to claims 1 and 5 that 20 and 22 of Hassett are not a balloon structure, but two separate balloon structures. However, it is Examiner’s position that 20 and 22, even if they are a pair of balloons, form a single structure, especially given they work in tandem to form the shape and to operate as one unit, as shown in Fig. 6. Applicant further argues on pages 7-8 of the remarks that the electrode 130 is not at the distal end of catheter 12. However, as the balloon structure is near the distal end, and 130 is at a distal end of the balloon structure, one of ordinary skill in the art would reasonably consider 130 at a distal end. Applicant’s remaining arguments are based on arguments addressed above, and are not persuasive for the same reasoning.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794